Title: Bernard Peyton to Thomas Jefferson, 12 March 1818
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        Dear sir
                        Richmond
12 March 1818
                    
                    I was favor’d this morning with your esteemed letter of the 9th current: I have just waited on Mr Gibson & find that the Brilliant Capt Block with your Wines arrived safely several days since & it is now in his possession, my young Man is this moment looking out for a Boat to carry up one Box, which I have no doubt he will obtain, the balance shall certainly be forwarded by Johnson at his next trip, Gilmer has ceased to be a Waterman, which I regret very much as himself & Johnson alone were to be trusted amongst them.—   The Brilliant was detained a considerable time by Ice on her passage—   The Box of Wines to be forwarded to-day shall be well secured & I hope will reach you without adulteration.
                    Your Plough & Box of Seeds have been shipped to their several points of destination—
                    
                        With great sincerity & respect Your Mot: Obd: Servt:
                        Bernard Peyton
                    
                